                                                                Case 2:20-cv-00008-KJD-DJA Document 34 Filed 04/30/20 Page 1 of 2



                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   KYLE A. EWING
                                                               Nevada Bar No. 14051
                                                           3
                                                               GREENBERG TRAURIG, LLP
                                                           4   10845 Griffith Peak Drive, Suite 600
                                                               Las Vegas, NV 89135
                                                           5   Telephone: (702) 792-3773
                                                               Facsimile: (702) 792-9002
                                                           6   Email: ferrariom@gtlaw.com
                                                                       ewingk@gtlaw.com
                                                           7
                                                               Counsel for Onyx & Rose, LLC
                                                           8

                                                           9                               UNITED STATES DISTRICT COURT

                                                          10                                       DISTRICT OF NEVADA

                                                          11   ONYX & ROSE, LLC,                                      Case No. 2:20-cv-00008-KJD-DJA

                                                          12                                  Plaintiff,

                                                          13   v.                                                         JOINT STATUS REPORT AND
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                                                                                           STIPULATION REGARDING
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14   T1 Payments LLC,                                                  DEADLINES

                                                          15                                  Defendant.

                                                          16

                                                          17          Plaintiff Onyx & Rose, LLC, and Defendant T1 Payments LLC submit this joint status

                                                          18   report regarding the notice of settlement [ECF No. 30] filed by Onyx & Rose on February 25, 2020

                                                          19   (“Notice”). Although the February 25, 2020, notice was not styled as a joint notice, counsel for

                                                          20   Onyx & Rose submitted the Notice to counsel for T1 Payments LLC for his review, and counsel

                                                          21   for T1 Payments agreed to its submission.

                                                          22          The Notice stated that “the Parties have reached an agreement in principle to resolve this

                                                          23   action ….” (See ECF No. 30). A dispute over settlement has arisen since. The Parties continue to

                                                          24   negotiate the settlement and evaluate the enforceability of the agreement the Parties previously

                                                          25   announced. The Parties therefore request additional time to finalize settlement. Specifically, the

                                                          26   Parties request the Court suspend deadlines in this matter and provide forty-five (45) days for the

                                                          27   Parties to file one of the following: (i) dismissal documents; (ii) a stipulation and order to stay the

                                                          28   case pending judicial determination of the Parties’ settlement dispute; or (iii) a proposed discovery

                                                                                                                  1
                                                                Case 2:20-cv-00008-KJD-DJA Document 34 Filed 04/30/20 Page 2 of 2



                                                           1   plan and scheduling order. If negotiations are not fruitful, Onyx & Rose might pursue enforcement

                                                           2   judicially which T1 Payments will oppose.

                                                           3   Dated this 29th day of April, 2020.                 Dated this 29th day of April, 2020.

                                                           4   GREENBERG TRAURIG, LLP                              LARSON ZIRZOW KAPLAN &
                                                                                                                   COTTNER
                                                           5

                                                           6
                                                                   /s/ Kyle A. Ewing                                   /s/ Kory L. Kaplan
                                                           7   MARK E. FERRARIO                                    KORY L. KAPLAN
                                                               Nevada Bar No. 1625                                 Nevada Bar No. 13164
                                                           8   KYLE A. EWING                                       850 E. Bonneville Ave.
                                                               Nevada Bar No. 14051                                Las Vegas, NV 89101
                                                           9
                                                               10845 Griffith Peak Drive, Suite 600
                                                          10   Las Vegas, NV 89135                                 Counsel for T1 Payments LLC

                                                          11   Counsel for Onyx & Rose, LLC
                                                          12

                                                          13
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600

                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14                                          IT IS SO ORDERED.
                                                          15
                                                                                                      ________________________________________________
                                                          16                                          UNITED  STATES DISTRICT
                                                                                                      UNITED STATES    MAGISTRATEJUDGE
                                                                                                                                    JUDGE
                                                          17                                          DATED: ____________________
                                                                                                              April 30, 2020

                                                          18

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                               2
